Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim fails to include a transitional phrase from the preamble to the body of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computing platform can be a software or hardware implementation. The claim further states “implemented using a server system”.  The claim does not require the server system, only that the computing platform is implemented, at some point in time, using a server system.  The examiner recommends a clear transitional phrase and the clear recitation of hardware such as one or more hardware processors and/or one or more memories. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, the claimed system can be software per se. Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, a machine, manufacture, or composition of matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-10, 13-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delfing (US 2004/0241627) hereafter Delfing.
Regarding claim 1. Delfing discloses a computing platform implemented using a server system, the computing platform being configurable to cause: 
generating a workflow data object configured to represent a plurality of operations included in a workflow associated with a user, the workflow data object being generated based on a designated sequence of the plurality of operations (para 35-43, workflow data object is the orientation/trainings, the plurality of operations is the series of trainings and orientations; fig 2 and corresponding text); 
receiving a verified status indicator associated with at least one of the plurality of operations, the verified status indicator comprising a verified credential generated in response to the user completing at least one of the plurality of operations (para 40-56, respond to statements, tests and pass/fail determinations); and 
updating the workflow data object in response to the receiving of the verified status indicator, the updating comprising including a credential data object in the workflow data object (figs 38-58, the workflow (orientation/trainings) are completed as they are passed via testing), and updating a representation of the at least one of the plurality of operations based on the credential data object (para 35-58, proceeds to the next module/training/orientation; see also para 24).

Regarding claim 2. Delfing discloses the computing platform of claim 1, wherein the verified status indicator is generated by a verification server (para 20-22).

Regarding claim 4. Delfing discloses the computing platform of claim 1, wherein each of the plurality of operations has an associated operation data object (para 20-25).

Regarding claim 6. Delfing discloses the computing platform of claim 1, wherein the verified status indicator is stored in a designated storage location associated with a user (para 21-25).

Regarding claim 7. Delfing discloses the computing platform of claim 6, wherein the designated storage location is identified based, at least in part, on user profile data (para 21-25).

Regarding claim 8. Delfing discloses the computing platform of claim 1, wherein the updating the workflow data object comprises: updating a selected operation within the workflow data object (para 20-25).

Regarding claim 9. Delfing discloses the computing platform of claim 8, wherein the updating of the representation of the workflow data object comprises: updating a representation of an operation in a user interface to identify the verified status indicator (para 20-25, each trainee/employee can be electronically monitored, searched, and instantaneously sorted by persons (administrators) having appropriate administrative authority and access to the data), and further identify an association between the verified status indicator and the operation (para 20-25, see above).

Claims 10, 13-17, 19-20 are similar in scope to claims 1, 2, 4, 6-9 and are rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 11, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delfing as applied to claims 2, 4 above, and further in view of Wise et al. (US 2020/0389319) hereafter Wise.
Regarding claim 3. Delfing discloses the computing platform of claim 2, wherein the verified status indicator is generated based on an interaction between a mobile communications device and a local device located at a physical location of the user.  However, in an analogous art, Wise discloses electronic claim verification including wherein the verified status indicator is generated based on an interaction between a mobile communications device and a local device located at a physical location of the user (para 23, wireless network and local area network inherently have a local device (switch/router); para 86, mobile phone, laptop).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Delfing with the implementation of Wise in order to provide some verification of the user provided information (para 3).

Regarding claim 5. Delfing discloses the computing platform of claim 4, but does not explicitly disclose wherein the verified status indicator is received via an application program interface (API) defined, at least in part, by at least one operation data object.  However, in an analogous art, Wise discloses electronic claim verification including wherein the verified status indicator is received via an application program interface (API) defined, at least in part, by at least one operation data object (para 27-28).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Delfing with the implementation of Wise in order to provide some verification of the user provided information (para 3).

Claims 11, 12, 18 are similar in scope to claims 3, 5 and are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439